—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 19, 1996, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to the crime of robbery in the second degree stemming from an incident wherein he stole money from a cab driver and displayed what appeared to be a gun. Defendant was sentenced as a second felony offender to a determinate prison term of six years. Defendant’s contention that the sentence imposed was harsh and excessive is without merit inasmuch as defendant was permitted to plead guilty to a lesser crime than that charged in the indictment (robbery in the first degree) and was sentenced in accordance with the plea agreement (see, People v Trumbach, 246 AD2d 912; People v Gray, 190 AD2d 918, lv denied 81 NY2d 1073). Moreover, notwithstanding defendant’s assertion to the contrary, we find no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see, People v Lamica, 245 AD2d 897, lv denied 91 NY2d 942).
Mikoll, J. P., Mercure, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.